UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2011 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Buffalo Balanced Fund Schedule of Investments June 30, 2010 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 49.14% Consumer Discretionary - 0.45% Hotels, Restaurants & Leisure - 0.45% McDonald's Corp. $ Total Consumer Discretionary (Cost $558,218) Consumer Staples - 12.36% Beverages - 3.13% The Coca Cola Co. PepsiCo, Inc. Food & Staples Retailing - 3.17% Costco Wholesale Corp. Wal-Mart Stores, Inc. Food Products - 2.63% Kellogg Co. Kraft Foods, Inc. Household Products - 3.43% Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. Total Consumer Staples (Cost $15,621,286) Energy - 15.57% Energy Equipment & Services - 2.62% Patterson-UTI Energy, Inc. Schlumberger Ltd. (a) Oil & Gas - 12.95% ChevronTexaco Corp. Conocophillips Exxon Mobil Corp. Frontier Oil Corp. Hess Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR (a) Total Energy (Cost $20,785,811) Financials - 4.66% Commercial Banks - 0.61% Wilmington Trust Corp. Insurance - 4.05% Allstate Corp. The Chubb Corp. Cincinnati Financial Corp. Total Financials (Cost $8,887,145) Health Care - 5.56% Health Care Equipment & Supplies - 0.56% Baxter International, Inc. Pharmaceuticals - 5.00% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline, PLC - ADR (a) Johnson & Johnson Total Health Care (Cost $8,849,681) Industrials - 3.38% Aerospace & Defense - 0.87% The Boeing Co. Commercial Services & Supplies - 1.52% Pitney Bowes, Inc. Industrial Conglomerates - 0.99% General Electric Co. Total Industrials (Cost $8,503,342) Information Technology - 5.10% Semiconductor & Semiconductor Equipment - 3.51% Applied Materials, Inc. Intel Corp. Software - 1.59% Microsoft Corp. Total Information Technology (Cost $8,492,954) Materials - 1.43% Chemicals - 1.43% E.I. du Pont de Nemours & Co. Total Materials (Cost $2,662,511) Utilities - 0.63% Multi-Utilities - 0.63% OGE Energy Corp. Total Utilities (Cost $906,026) TOTAL COMMON STOCKS (Cost $75,266,974) CONVERTIBLE BONDS - 8.77% Consumer Discretionary - 6.62% Media - 6.62% Lions Gate Entertainment Corp. $ 2.938%, 10/15/2024 (a) 3.625%, 03/15/2025 (a) Total Consumer Discretionary (Cost $9,667,159) Health Care - 2.15% Biotechnology - 2.15% Amylin Pharmaceuticals, Inc. 2.500%, 04/15/2011 3.000%, 06/15/2014 Total Health Care (Cost $3,137,674) TOTAL CONVERTIBLE BONDS (Cost $12,804,833) CORPORATE BONDS - 24.27% Consumer Discretionary - 6.67% Hotels Restaurants & Leisure - 2.18% Isle of Capri Casinos 7.000%, 03/01/2014 Media - 2.07% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 (Acquired Various Dates, Cost $2,949,450) (a)(b) Rail Transportation - 1.44% Kansas City Southern de Mexico Railway Co. 8.000%, 02/01/2018 (Acquired 01/07/2010, Cost $1,971,000) (a)(b) Specialty Retail - 0.98% United Auto Group, Inc. 7.750%, 12/15/2016 Total Consumer Discretionary (Cost $9,553,912) Consumer Staples - 1.99% Food Products - 1.99% Smithfield Foods, Inc. 7.750%, 07/01/2017 Total Consumer Staples (Cost $2,926,439) Energy - 10.21% Energy Equipment & Services - 0.22% Hornbeck Offshore Services, Inc. 8.000%, 09/01/2017 Oil & Gas - 9.99% Berry Petroleum Co. 8.250%, 11/01/2016 Frontier Oil Corp. 8.500%, 09/15/2016 Swift Energy Co. 7.125%, 06/01/2017 United Refining Co. 10.500%, 08/15/2012 Total Energy (Cost $15,329,841) Health Care - 2.74% Health Care Providers & Services - 2.74% Carriage Services, Inc. 7.875%, 01/15/2015 Psychiatric Solutions, Inc. 7.750%, 07/15/2015 Total Health Care (Cost $3,952,179) Industrials - 2.66% Aerospace & Defense - 0.23% Triumph Group Inc. 8.000%, 11/15/2017 Diversified Manufacturing - 0.69% Blount, Inc. 8.875%, 08/01/2012 Textiles, Apparel & Luxury Goods - 1.74% Interface, Inc. 9.500%, 02/01/2014 Total Industrials (Cost $3,775,742) TOTAL CORPORATE BONDS (Cost $35,538,113) SHORT TERM INVESTMENTS - 17.16% Investment Companies - 17.16% AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $24,868,922) Total Investments(Cost $148,478,842) - 99.34% Other Assets in Excess of Liabilities - 0.66% TOTAL NET ASSETS - 100.00% $ ADR - American Depositary Receipt PLC - Public Limited Company (a) - Foreign Issued Security. The total value of these securities amounted to $21,981,725 (15.17% of net assets) at June 30, 2010. (b) - Restricted security deemed liquid. The total value of restricted securities is $5,080,000 (3.51% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments $ 148,478,842 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Balanced Fund Schedule of Options Written June 30, 2010 (Unaudited) Contracts Value CALL OPTIONS WRITTEN - 0.00% Schlumberger Ltd. Expiration: August, 2010, Exercise Price: $75.00 $ Total Options Written(Premiums received $12,243) $ Buffalo China Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 89.51% Consumer Discretionary - 8.79% Automobiles - 2.54% Chongqing Changan Automobile Co., Ltd. (a) $ Distributors - 0.05% Goldin Properties Holdings Ltd. (a) Hotels, Restaurants & Leisure - 1.19% Ctrip.com International, Ltd. - ADR (a) Fairwood Holdings Ltd. Media - 0.91% HC International, Inc. (a) Specialty Retail - 0.79% Hengdeli Holdings Ltd. Textiles, Apparel & Luxury Goods - 3.31% Anta Sports Products LTD China Dongxiang Group Co. Tack Fat Group International Ltd. (a)(b)(c) - Total Consumer Discretionary (Cost $4,622,890) Consumer Staples - 9.64% Food Products - 8.45% Asian Citrus Holdings Ltd. (a) Chaoda Modern Agriculture (Holdings) Ltd. China Agri-Industries Holdings Ltd. China Green (Holdings) Ltd. Personal Products - 1.19% Hengan International Group Co. Ltd. Total Consumer Staples (Cost $1,285,634) Energy - 13.08% Coal & Consumable Fuels - 2.29% China Shenhua Energy Co. Oil & Gas - 10.79% China Petroleum & Chemical Corp. - Class H CNOOC Ltd. PetroChina Company Ltd. Total Energy (Cost $2,044,433) Financials - 10.80% Commercial Banks - 4.52% Bank Of China Ltd. - Class H China Construction Bank - Class H Industrial & Commercial Bank of China Ltd. - Class H Insurance - 4.10% China Life Insurance Co., Ltd - Class H China Taiping Insurance Holdings Co. Ltd. (a) CNinsure, Inc. - ADR Ping An Insurance (Group) Co. of China Ltd. - Class H Real Estate Management & Development - 2.18% China Resources Land Ltd. Hang Lung Properties Ltd. Shimao Property Holdings Ltd. Total Financials (Cost $2,179,751) Health Care - 5.23% Biotechnology - 1.22% 3SBio, Inc. - ADR (a) Health Care Equipment & Supplies - 3.04% Golden Meditech Company Ltd. (a) Mindray Medical International Ltd. - ADR Shandong Weigao Group Medical Polymer Co. Ltd. - Class H Pharmaceuticals - 0.97% Hua Han Bio-Pharmaceutical Holdings Ltd. - Class H Total Health Care (Cost $958,062) Industrials - 11.22% Airlines - 3.06% China Southern Airline Co. Ltd. - Class H (a) Chemicals - 0.26% Sinofert Holdings Ltd. Commercial Services & Supplies - 0.76% Jolimark Holdings Ltd. (b) Construction & Engineering - 1.68% China Communications Construction Co. - Class H China Railway Construction Corp. Ltd. - Class H China Railway Group Ltd. - Class H (a) Electrical Equipment - 1.48% China High Speed Transmission Equipment Group Co. Dongfang Electric Corp. Ltd. - Class H Machinery - 1.14% China Automation Group Ltd. China International Marine Containers (Group) Co. Ltd. (a) Road & Rail - 0.08% China Shipping Container Lines Company Ltd. - Class H (a) Transportation Infrastructure - 2.76% Anhui Expressway Co. Total Industrials (Cost $2,087,828) Information Technology - 2.75% Communications Equipment - 0.98% O-Net Communication Group Ltd. (a) ZTE Corp. - Class H Electronic Equipment, Instruments & Components - 0.47% BYD Compamy Ltd. - Class H Kwang Sung Electronics H.K. (a) Internet Software & Services - 0.11% China Lotsynergy Holdings Ltd. (a) IT Services - 0.67% Travelsky Technology Ltd. - Class H Semiconductor & Semiconductor Equipment - 0.52% Trina Solar Ltd. - ADR (a) Total Information Technology (Cost $618,779) Materials - 10.43% Chemicals - 0.51% China Bluechemical Ltd - Class H Construction Materials - 2.84% Anhui Conch Cement Co. Ltd. China Shanshui Cement Group Metals & Mining - 7.08% Aluminum Corporation Of China Ltd. (a) Jiangxi Copper Company Ltd. - Class H Yanzhou Coal Mining Company Ltd. - Class H Total Materials (Cost $1,337,226) Telecommunication Services - 11.78% Diversified Telecommunication Services - 3.83% China Communications Services Corp. Ltd. - Class H China Telecom Corp. Ltd. - Class H Wireless Telecommunication Services - 7.95% China Mobile Ltd. China Unicom Ltd. Total Telecommunication Services (Cost $2,840,127) Utilities - 5.79% Independent Power Producers & Energy Traders - 5.25% Datang International Power Generation Company Ltd. - Class H Huadian Power International Corp. Ltd. - Class H (a) Huaneng Power International, Inc. - Class H Water Utilities - 0.54% Guangdong Investment Ltd. Total Utilities (Cost $1,582,107) TOTAL COMMON STOCKS (Cost $19,556,837) WARRANTS - 0.00% Matsunichi Comm. Warrants Expiration: July, 2010, Excercise Price: $6.000 (d) 0 TOTAL WARRANTS (Cost $0) 0 SHORT TERM INVESTMENTS - 0.84% Investment Companies - 0.84% $ Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $183,283) Total Investments(Cost $19,740,120) - 90.35% Other Assets in Excess of Liabilities - 9.65% TOTAL NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) - Non Income Producing (b) - Illiquid Securities (c) - Fair valued security. The total value of these securities amounted to $0 (0.00% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Growth Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 97.29% Consumer Discretionary - 10.00% Auto Components - 3.09% Gentex Corp. $ Johnson Controls, Inc. Hotels, Restaurants & Leisure - 5.18% Carnival Corp. (b) McDonald's Corp. Yum! Brands, Inc. Leisure Equipment & Products - 1.73% WMS Industries Inc. (a) Total Consumer Discretionary (Cost $7,855,303) Consumer Staples - 3.38% Beverages - 1.23% The Coca Cola Co. Household Products - 2.15% The Procter & Gamble Co. Total Consumer Staples (Cost $2,273,005) Energy - 6.04% Energy Equipment & Services - 6.04% Baker Hughes, Inc. Schlumberger Ltd. (b) Total Energy (Cost $7,933,398) Financials - 8.16% Capital Markets - 2.10% The Goldman Sachs Group, Inc. Commercial Banks - 2.28% Northern Trust Corp. Diversified Financial Services - 3.78% JPMorgan Chase & Co. MSCI, Inc. (a) Total Financials (Cost $9,009,344) Health Care - 15.29% Health Care Equipment & Supplies - 8.34% Align Technology, Inc. (a) Baxter International, Inc. Dentsply International, Inc. Haemonetics Corp. (a) Sigma-Aldrich Corp. Health Care Providers & Services - 3.81% Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Life Sciences Tools & Services - 0.07% Furiex Pharmaceuticals Inc. (a) Pharmaceuticals - 3.07% Abbott Laboratories Johnson & Johnson Total Health Care (Cost $13,529,388) Industrials - 13.92% Aerospace & Defense - 1.95% The Boeing Co. Air Freight & Logistics - 1.91% FedEx Corp. Construction & Engineering - 2.09% Fluor Corp. Electrical Equipment - 1.94% Emerson Electric Co. Industrial Conglomerates - 2.11% 3M Co. Machinery - 1.89% Chart Industries, Inc. (a) Professional Services - 2.03% Corporate Executive Board Co. Total Industrials (Cost $13,908,983) Information Technology - 35.94% Communications Equipment - 4.97% Cisco Systems, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 3.22% Apple Inc. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 3.87% Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Trimble Navigation Ltd. (a) Internet Software & Services - 5.18% eBay Inc. (a) Google Inc. - Class A (a) IT Services - 3.81% Global Payments Inc. Visa Inc. Semiconductor & Semiconductor Equipment - 9.62% Broadcom Corp. - Class A Intel Corp. KLA-Tencor Corp. MKS Instruments, Inc. (a) Texas Instruments, Inc. Software - 5.27% Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Microsoft Corp. Red Hat, Inc. (a) Total Information Technology (Cost $34,520,543) Materials - 4.56% Chemicals - 4.56% Ecolab Inc. Monsanto Co. Praxair, Inc. Total Materials (Cost $4,526,398) TOTAL COMMON STOCKS (Cost $93,556,362) SHORT TERM INVESTMENTS - 2.56% Investment Companies - 2.56% $ Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $2,447,499) Total Investments(Cost $96,003,861) - 99.85% Other Assets in Excess of Liabilities - 0.15% TOTAL NET ASSETS - 100.00% $ (a) - Non Income Producing (b) - Foreign Issued Securities. The total value ofthese securities amounted to $4,078,842 (4.27% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo High Yield Fund Schedule of Investments June 30, 2010 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 2.65% Consumer Discretionary - 2.65% WMS Industries Inc. (a) $ Total Consumer Discretionary (Cost $1,600,197) Special Purpose Entity - 0.00% Adelphia Recovery Trust (a)(b)(d) 0 Total Special Purpose Entity (Cost $712,005) 0 TOTAL COMMON STOCKS (Cost $2,312,202) CONVERTIBLE PREFERRED STOCKS - 1.79% Financials - 1.79% Commercial Banks - 1.79% Boston Private Capital Trust I (a) Total Financials (Cost $5,342,000) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $5,342,000) PREFERRED STOCKS - 1.64% Financials - 1.64% Real Estate Management & Development - 1.64% Firstservice Corp. (e) Total Financials (Cost $2,656,250) TOTAL PREFERRED STOCKS (Cost $2,656,250) CONVERTIBLE BONDS - 16.80% Consumer Discretionary - 2.66% Hotels Restaurants & Leisure - 0.28% Host Hotels & Resorts LP $ 3.125%, 04/15/2024 (Acquired 02/19/2009, Cost $500,000) (c) Media - 2.38% The Interpublic Group of Companies, Inc. 4.750%, 03/15/2023 Lions Gate Entertainment Corp. 2.938%, 10/15/2024 (e) Total Consumer Discretionary (Cost $4,775,698) Consumer Staples - 0.16% Food & Staples Retailing - 0.16% Pantry, Inc. 3.000%, 11/15/2012 Total Consumer Staples (Cost $251,347) Energy - 1.89% Energy Equipment & Services - 1.89% Hornbeck Offshore Services Inc. 1.625%, 11/15/2026 Total Energy (Cost $3,642,693) Financials - 0.67% Capital Markets - 0.67% Janus Capital Group, Inc. 3.250%, 07/15/2014 Total Financials (Cost $1,207,500) Health Care - 7.54% Biotechnology - 2.01% Amylin Pharmaceuticals, Inc. 2.500%, 04/15/2011 Health Care Equipment & Supplies - 3.79% American Medical Systems 3.250%, 07/01/2036 4.000%, 09/15/2041 ConMed Corp. 2.500%, 11/15/2024 SonoSite, Inc. 3.750%, 07/15/2014 Wright Medical Group, Inc. 2.625%, 12/01/2014 Life Sciences Tools & Services - 1.74% Charles River Laboratories International, Inc. 2.250%, 06/15/2013 Total Health Care (Cost $12,510,457) Industrials - 1.81% Electrical Equipment - 1.05% General Cable Corp. 4.500%, 11/15/2029 Trading Companies & Distributors - 0.76% Wesco Intl, Inc. 6.000%, 09/15/2029 Total Industrials (Cost $2,786,254) Information Technology - 0.90% Semiconductors & Semiconductor Equipment - 0.90% Intel Corp. 2.950%, 12/15/2035 Total Information Technology (Cost $1,687,930) Materials - 0.12% Metals & Mining - 0.12% Steel Dynamics, Inc. 5.125%, 06/15/2014 Total Materials (Cost $200,000) Telecommunication Services - 1.05% Diversified Telecommunication Services - 1.05% Ciena Corp. 4.000%, 03/15/2015 (Acquired 3/9/2010, Cost $2,000,000) (c) Total Telecommunication Services (Cost $2,000,000) TOTAL CONVERTIBLE BONDS (Cost $29,061,879) CORPORATE BONDS - 71.05% Consumer Discretionary - 31.53% Hotels Restaurants & Leisure - 10.18% Ameristar Casinos, Inc. 9.250%, 06/01/2014 Circus Circus 7.625%, 07/15/2013 Gaylord Entertainment Co. 6.750%, 11/15/2014 Isle of Capri Casinos 7.000%, 03/01/2014 Penn National Gaming, Inc. 8.750%, 08/15/2019 Pinnacle Entertainment, Inc. 7.500%, 06/15/2015 8.750%, 05/15/2020 (Acquired 04/29/2010, Cost $250,000) (c) Royal Caribbean Cruises Ltd 7.000%, 06/15/2013 (e) 7.500%, 10/15/2027 (e) Speedway Motorsports, Inc. 8.750%, 06/01/2016 Household Durables - 3.17% Jarden Corp. 7.500%, 05/01/2017 Sealy Mattress Co. 8.250%, 06/15/2014 10.875%, 04/15/2016 (Acquired 05/15/2009, Cost $86,849) (c) Internet & Catalog Retail - 0.63% HSN, Inc. 11.250%, 08/01/2016 Media - 2.79% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 (Acquired 10/16/2009, Cost $4,782,001) (c)(e) Rail Transportation - 2.75% Kansas City Southern de Mexico Railway Co. 8.000%, 02/01/2018 (Acquired 01/07/2010, Cost $3,942,000) (c)(e) Kansas City Southern Railway Co. 13.000%, 12/15/2013 Specialty Retail - 5.67% Autonation, Inc. 7.000%, 04/15/2014 Sally Holdings LLC 9.250%, 11/15/2014 Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Textiles, Apparel & Luxury Goods - 6.34% Interface, Inc. 9.500%, 02/01/2014 Oxford Industries, Inc. 11.375%, 07/15/2015 Phillips Van-Heusen 7.750%, 11/15/2023 Total Consumer Discretionary (Cost $54,656,768) Consumer Staples - 5.08% Food & Staples Retailing - 1.89% Pantry, Inc. 7.750%, 02/15/2014 Food Products - 1.47% Smithfield Foods, Inc. 7.750%, 07/01/2017 Personal Products - 1.72% Revlon Consumer Products Corp. 9.750%, 11/15/2015 (Acquired Various Dates, Cost $3,058,750) (c) Total Consumer Staples (Cost $9,219,899) Energy - 8.04% Energy Equipment & Services - 1.06% Gulfmark Offshore, Inc. 7.750%, 07/15/2014 Parker Drilling Co. 9.125%, 04/01/2018 (Acquired Various Dates, Cost $1,000,000) (c) Oil & Gas - 6.98% Berry Petroleum Co. 10.250%, 06/01/2014 8.250%, 11/01/2016 Concho Resources, Inc. 8.625%, 10/01/2017 Continental Resources, Inc. 8.250%, 10/01/2019 Inergy L.P./Inergy Finance Corp. 0.069%, 12/15/2014 8.250%, 03/01/2016 United Refining Co. 1.500%, 08/15/2012 Total Energy (Cost $14,541,898) Financials - 1.61% Capital Markets - 1.61% Janus Capital Group, Inc. 6.125%, 09/15/2011 6.500%, 06/15/2012 Total Financials (Cost $2,555,699) Health Care - 5.07% Health Care Equipment & Supplies - 0.67% Cooper Cos, Inc. 7.125%, 02/15/2015 Health Care Providers & Services - 4.40% Carriage Services, Inc. 7.875%, 01/15/2015 Davita, Inc. 7.250%, 03/15/2015 Psychiatric Solutions, Inc. 7.750%, 07/15/2015 (Acquired 02/24/2010, Cost $707,224) (c) Sun Healthcare Group, Inc. 9.125%, 04/15/2015 Total Health Care (Cost $8,796,085) Industrials - 13.43% Aerospace & Defense - 1.72% Triumph Group Inc. 8.000%, 11/15/2017 8.625%, 07/15/2018 (Acquired 06/08/2010, Cost $992,700) (c) Commercial Services & Supplies - 7.01% Covanta Holding Corp. 3.250%, 06/01/2014 Education Management LLC 8.750%, 06/01/2014 Greenbrier Companies, Inc. 8.375%, 05/15/2015 Iron Mountain, Inc. 7.750%, 01/15/2015 Mobile Mini, Inc. 6.875%, 05/01/2015 Diversified Manufacturing - 1.24% Blount, Inc. 8.875%, 08/01/2012 Machinery - 3.46% Altra Holdings, Inc. 8.125%, 12/01/2016 (Acquired 11/16/2009, Cost $1,480,365) (c) American Railcar Industries, Inc. 7.500%, 03/01/2014 Chart Industries, Inc. 9.125%, 10/15/2015 Gardner Denver, Inc. 8.000%, 05/01/2013 Total Industrials (Cost $23,856,151) Information - 0.34% Wired Telecommunications Carriers - 0.34% Susser Holdings Corp. 8.500%, 05/15/2016 (Acquired 04/30/2010, Cost $593,070) (c) Total Information (Cost $593,070) Information Technology - 1.25% Semiconductors & Semiconductor Equipment - 1.25% KLA-Tencor Corp. 6.900%, 05/01/2018 National Semiconductor Corp. 6.600%, 06/15/2017 Total Information Technology (Cost $1,738,961) Manufacturing - 2.95% Paper Products - 0.56% Cenveo Corp. 7.875%, 12/01/2013 Pharmaceutical - 2.26% Prestige Brands, Inc. 8.250%, 04/01/2018 (Acquired 03/10/2010, Cost $3,942,560) (c) Transportation Equipment - 0.13% Transdigm, Inc. 7.750%, 07/15/2014 Total Manufacturing (Cost $5,186,328) Materials - 0.28% Metals & Mining - 0.28% Steel Dynamics, Inc. 7.625%, 03/15/2020 (Acquired 03/11/2010, Cost $500,000) (c) Total Materials (Cost $500,000) Services - 1.47% Business Services - 1.47% Lamar Media Corp. 6.625%, 08/15/2015 Total Services (Cost $2,611,689) TOTAL CORPORATE BONDS (Cost $124,256,548) SHORT TERM INVESTMENTS - 5.91% Investment Companies - 5.91% $ Fidelity Institutional Government Portfolio - 0.04% Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $10,605,520) Total Investments(Cost $174,234,399) - 99.84% Other Assets in Excess of Liabilities - 0.16% TOTAL NET ASSETS - 100.00% $ (a) - Non Income Producing (b) - Illiquid Security (c) - Restricted security deemed liquid. The total value of restricted securities is $26,803,388 (14.94% of net assets) at June 30, 2010. (d) - Fair valued security. The total value of these securities amounted to $0 (0.00% of net assets) at June 30, 2010. (e) - Foreign issued security. The total value of these securities amounted to $18,209,125 (10.15% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo International Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 82.02% Austria - 0.41% Oil & Gas - 0.41% OMV AG $ Total Austria (Cost $173,180) Bermuda - 2.77% Food Products - 2.27% Asian Citrus Holdings Ltd. (a) Semiconductor & Semiconductor Equipment - 0.50% Marvell Technology Group Ltd (a) Total Bermuda (Cost $661,348) Brazil - 5.52% Diversified Financial Services - 3.00% BM&F BOVESPS SA Household Durables - 1.25% Gafisa S.A. - ADR Water Utilities - 1.27% Companhia de Saneamento Basico do Estado de Sao Paulo - SABESP - ADR Companhia de Saneamento de Minas Gerais - Copasa MG Total Brazil (Cost $1,544,354) Canada - 0.69% Communications Equipment - 0.69% Research In Motion Ltd. (RIM) (a) Total Canada (Cost $292,027) Cayman Islands - 4.22% Biotechnology - 1.28% 3SBio, Inc. - ADR (a) Communications Equipment - 0.71% O-Net Communication Group Ltd. (a) Construction Materials - 0.76% China Shanshui Cement Group Hotels, Restaurants & Leisure - 0.89% Ctrip.com International, Ltd. - ADR (a) Specialty Retail - 0.58% Hengdeli Holdings Ltd. Total Cayman Islands (Cost $1,030,693) Chile - 1.22% Beverages - 1.22% Compania Cervecerias Unidas S.A. - ADR Total Chile (Cost $319,553) China - 6.17% Food Products - 3.83% Chaoda Modern Agriculture (Holdings) Ltd. China Green (Holdings) Ltd. Health Care Equipment & Supplies - 1.27% Mindray Medical International Ltd. - ADR Insurance - 1.07% CNinsure, Inc. - ADR Total China (Cost $1,444,977) Denmark - 0.46% Electrical Equipment - 0.46% Vestas Wind System A/S (a) Total Denmark (Cost $205,740) France - 3.24% Machinery - 1.12% Vallourec SA Multi-Utilities - 0.40% Veolia Environnement - ADR Software - 0.94% Dassault Systemes S.A. Textiles, Apparel & Luxury Goods - 0.78% LVMH Moet Hennessy Louis Vuitton SA Total France (Cost $1,185,355) Germany - 7.32% Chemicals - 1.15% Bayer AG Food Products - 0.86% KWS Saat AG Household Products - 1.39% Henkel KGaA Software - 0.85% SAP AG - ADR Textiles, Apparel & Luxury Goods - 3.07% Adidas AG Puma AG Rudolf Dassler Sport Total Germany (Cost $2,373,840) Guernsey - 1.78% IT Services - 1.78% Amdocs Ltd. (a) Total Guernsey (Cost $561,227) Hong Kong - 7.26% Health Care Equipment & Supplies - 0.63% Shandong Weigao Group Medical Polymer Co. Ltd. - Class H Hotels, Restaurants & Leisure - 1.14% Cafe De Coral Holdings Ltd. Fairwood Holdings Ltd. IT Services - 1.19% Travelsky Technology Ltd. - Class H Real Estate Management & Development - 1.39% Cheung Kong (Holdings) Ltd. Hang Lung Properties Ltd. Textiles, Apparel & Luxury Goods - 1.39% Anta Sports Products LTD Water Utilities - 1.52% Guangdong Investment Ltd. Total Hong Kong (Cost $1,657,782) India - 2.29% Pharmaceuticals - 2.29% Dr. Reddy's Laboratories Ltd. - ADR Total India (Cost $347,281) Indonesia - 0.27% Hotels, Restaurants & Leisure - 0.27% PT Fastfood Indonesia Total Indonesia (Cost $73,746) Israel - 2.53% Pharmaceuticals - 2.53% Teva Pharmaceutical Industries Ltd. - ADR Total Israel (Cost $701,804) Japan - 4.39% Commercial Services & Supplies - 0.53% SECOM CO., LTD Electronic Equipment, Instruments & Components - 1.33% Nippon Electric Glass Co., Ltd. Multiline Retail - 0.82% Ryohin Keikaku Co. Specialty Retail - 1.71% FAST RETAILING CO., Ltd. Total Japan (Cost $1,313,271) Luxembourg - 1.94% Wireless Telecommunication Services - 1.94% Millicom International Cellular S.A. Total Luxembourg (Cost $446,192) Malaysia - 1.35% Airlines - 1.35% Airasia Berhad (a) Total Malaysia (Cost $417,242) Mexico - 1.64% Wireless Telecommunication Services - 1.64% America Movil SAB de C.V. - ADR Total Mexico (Cost $503,126) Netherlands - 0.91% Industrial Conglomerates - 0.91% Koninklijke (Royal) Philips Electronics N.V. - ADR Total Netherlands (Cost $355,290) Norway - 0.67% Commercial Services & Supplies - 0.67% Tomra Systems Asa Total Norway (Cost $277,455) Singapore - 3.07% Diversified Financial Services - 1.81% Jardine Strategic Holdings Ltd. (a) Hotels, Restaurants & Leisure - 0.43% Mandarin Oriental International Ltd. Water Utilities - 0.83% Hyflux Ltd. Total Singapore (Cost $807,726) Sweden - 1.86% Communications Equipment - 0.90% Telefonaktirbolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 0.04% Swedbank AB - ADR Specialty Retail - 0.92% Hennes & Mauritz AB (H&M) - Class B (c) Total Sweden (Cost $589,881) Switzerland - 11.36% Commercial Banks - 2.09% Julius Baer Group Ltd. Capital Markets - 2.53% EFG International AG GAM Holding Ltd. Chemicals - 1.60% Syngenta Ag - ADR Food Products - 0.96% Nestle SA Health Care Equipment & Supplies - 1.21% Sonova Holding AG Synthes, Inc. Management Consulting Services - 0.60% ABB Ltd. - ADR (b) Software - 1.40% Temenos Group AG (a) Textiles, Apparel & Luxury Goods - 0.97% Swatch Group AG Total Switzerland (Cost $3,554,626) Taiwan, Province of China - 1.82% Semiconductors & Semiconductor Equipment - 1.82% Taiwan Semiconductor Manufacturing Company Ltd. - ADR Total Taiwan, Province of China (Cost $524,987) United Kingdom - 5.48% Beverages - 1.68% Diageo plc - ADR Capital Markets - 1.14% Schroders PLC Health Care Equipment & Supplies - 1.54% Smith & Nephew plc - ADR Internet Software & Services - 1.12% Telecity Group PLC (a) Total United Kingdom (Cost $1,672,401) United States - 1.38% Capital Markets - 0.85% Artio Global Investors Inc. Software - 0.53% AsiaInfo-Linkage Inc. (a) Total United States (Cost $560,791) TOTAL COMMON STOCKS (Cost $23,595,895) EXCHANGE TRADED FUNDS - 1.98% United States - 1.98% Other Investment Pools and Funds - 1.98% iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund Total United States (Cost $585,622) TOTAL EXCHANGE TRADED FUNDS (Cost $585,622) PREFERRED STOCKS - 2.80% Brazil - 2.80% Beverages - 0.97% Companhia de Bebidas das Americas (AMBEV) - ARD Oil & Gas - 1.83% Petroleo Brasileiro S.A. - ADR Total Brazil (Cost $775,217) TOTAL PREFERRED STOCKS (Cost $775,217) SHORT TERM INVESTMENTS - 5.86% Investment Companies - 5.86% $ Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $1,711,181) Total Investments(Cost $26,667,915) - 92.66% Other Assets in Excess of Liabilities - 7.34% TOTAL NET ASSETS - 100.00% $ ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non-income Producing Security. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Large Cap Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 94.32% Consumer Discretionary - 7.68% Media - 5.11% Viacom Inc. - Class B (a) $ The Walt Disney Co. Specialty Retail - 2.57% Abercrombie & Fitch Co. - Class A Total Consumer Discretionary (Cost $2,410,546) Consumer Staples - 7.29% Food & Staples Retailing - 4.35% Costco Wholesale Corp. Walgreen Co. Food Products - 0.93% General Mills, Inc. Personal Products - 2.01% Avon Products, Inc. Total Consumer Staples (Cost $2,112,097) Energy - 1.84% Energy Equipment & Services - 1.84% Smith International, Inc. Total Energy (Cost $450,655) Financials - 14.27% Commercial Banks - 2.42% Northern Trust Corp. Diversified Financial Services - 11.85% American Express Co. Bank of America Corp. Franklin Resources, Inc. JPMorgan Chase & Co. T. Rowe Price Group, Inc. Total Financials (Cost $3,770,603) Health Care - 20.85% Biotechnology - 4.41% Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 5.68% Becton, Dickinson and Co. Sigma-Aldrich Corp. Pharmaceuticals - 10.76% Bayer AG - ADR (b) Forest Laboratories, Inc. (a) Merck & Co., Inc. Total Health Care (Cost $5,959,741) Industrials - 7.83% Aerospace & Defense - 1.89% The Boeing Co. Air Freight & Logistics - 2.89% FedEx Corp. Construction & Engineering - 3.05% Fluor Corp. Total Industrials (Cost $1,805,685) Information Technology - 30.55% Communications Equipment - 6.49% Cisco Systems, Inc. (a) Corning, Inc. QUALCOMM Inc. Computers & Peripherals - 3.08% NetApp, Inc. (a) Internet Software & Services - 6.36% eBay Inc. (a) Yahoo!, Inc. (a) Semiconductor & Semiconductor Equipment - 12.15% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. Texas Instruments, Inc. Software - 2.47% Electronic Arts Inc. (a) Total Information Technology (Cost $10,683,073) Materials - 4.01% Chemicals - 4.01% Monsanto Co. Total Materials (Cost $1,806,694) TOTAL COMMON STOCKS (Cost $28,999,094) SHORT TERM INVESTMENTS - 6.35% Investment Companies - 6.35% $ Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $1,939,425) Total Investments(Cost $30,938,519) - 100.67% Liabilities in Excess of Other Assets - (0.67)% TOTAL NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) - Non-income producing security. (b) - Foreign Issued Security. The total value of this security amounted to $479,880 (1.57% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Micro Cap Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 88.81% Consumer Discretionary - 16.86% Diversified Consumer Services - 4.83% National American University Holdings, Inc. $ Universal Technical Institute, Inc. (a) Hotels, Restaurants & Leisure - 3.84% McCormick & Schmick's Seafood Restaurants, Inc. (a) Steiner Leisure Ltd. (a)(b) Internet & Catalog Retail - 1.64% Petmed Express, Inc. Specialty Retail - 3.33% Coldwater Creek, Inc. (a) Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods - 3.22% The Dixie Group, Inc. (a) Oxford Industries, Inc. Total Consumer Discretionary (Cost $3,891,177) Consumer Staples - 1.57% Food Products - 1.57% Smart Balance, Inc. (a) Total Consumer Staples (Cost $481,820) Financials - 8.47% Capital Markets - 3.28% Sanders Morris Harris Group, Inc. Stifel Financial Corp. (a) Diversified Financial Services - 5.19% Cohen & Steers, Inc. MarketAxess Holdings, Inc. Total Financials (Cost $1,887,912) Health Care - 16.24% Health Care Equipment & Supplies - 10.55% Align Technology, Inc. (a) ICU Medical, Inc. (a) Meridian Bioscience, Inc. Neogen Corp. (a) Orthovita, Inc. (a) Sonosite, Inc. (a) Health Care Providers & Services - 1.83% National Research Corp. Health Care Technology - 2.31% Omnicell, Inc. (a) Life Sciences Tools & Services - 1.55% ICON PLC - ADR (a)(b) Total Health Care (Cost $2,513,819) Industrials - 11.20% Commercial Services & Supplies - 2.29% Capella Education Company (a) Construction & Engineering - 3.10% MYR Group Inc. (a) Machinery - 1.54% Chart Industries, Inc. (a) Professional Services - 4.27% Exponent, Inc. (a) Heidrick & Struggles International, Inc. Total Industrials (Cost $2,225,711) Information Technology - 30.45% Communications Equipment - 1.16% Ciena Corp. (a) Computers & Peripherals - 4.28% Rimage Corp. (a) Stratasys, Inc. (a) Electronic Equipment & Instruments - 2.85% DTS, Inc. (a) Electronic Equipment, Instruments & Components - 1.28% Electro Scientific Industries, Inc. (a) Internet Software & Services - 7.15% comScore Inc. (a) DivX, Inc. (a) Internap Network Services Corp. (a) The Knot, Inc. (a) NIC, Inc. IT Services - 3.13% Integral Systems, Inc (a) Meru Networks, Inc. (a) SPS Commerce Inc. (a) Professional, Scientific, and Technical Services - 3.37% Deltek, Inc. (a) Semiconductors & Semiconductor Equipment - 3.12% Cabot Microelectronics Corp. (a) Supertex, Inc. (a) Software - 4.11% PDF Solutions, Inc. (a) PROS Holdings, Inc. (a) Radiant Systems, Inc. (a) Total Information Technology (Cost $7,062,134) Materials - 4.02% Chemicals - 2.67% Landec Corp. (a) STR Holdings Inc. (a) Metals & Mining - 1.35% Horsehead Holding Corp. (a) Total Materials (Cost $892,502) TOTAL COMMON STOCKS (Cost $18,955,075) SHORT TERM INVESTMENTS - 11.21% Investment Companies - 11.21% $ AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $2,507,682) Total Investments(Cost $21,462,757) - 100.02% Liabilities in Excess of Other Assets - (0.02)% TOTAL NET ASSETS - 100.00% $ ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non-income producing security. (b) - Foreign Issued Security. The total value of these securities amounted to $623,448 (2.79% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Mid Cap Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 89.56% Consumer Discretionary - 22.76% Auto Components - 4.02% Autoliv, Inc. (a) $ Gentex Corp. Educational Services - 0.56% Education Management Corp. (a) Hotels, Restaurants & Leisure - 4.05% Chipotle Mexican Grill, Inc. (a) Life Time Fitness, Inc. (a) Leisure Equipment & Products - 1.43% International Game Technology Media - 2.14% Interactive Data Corp. Specialty Retail - 9.17% Abercrombie & Fitch Co. - Class A Chico's FAS, Inc. PetSmart, Inc. Tiffany & Co. Urban Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods - 1.39% Polo Ralph Lauren Corp. Total Consumer Discretionary (Cost $97,267,596) Consumer Staples - 2.14% Food & Staples Retailing - 2.14% Whole Foods Market, Inc. (a) Total Consumer Staples (Cost $11,900,279) Financials - 8.03% Capital Markets - 1.56% Eaton Vance Corp. Diversified Financial Services - 6.47% Janus Capital Group, Inc. Morningstar, Inc. (a) MSCI, Inc. (a) T. Rowe Price Group, Inc. Total Financials (Cost $40,116,972) Health Care - 14.06% Biotechnology - 2.14% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 3.70% Dentsply International, Inc. Qiagen N.V. (a)(b) Sigma-Aldrich Corp. Health Care Providers & Services - 4.72% Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Life Sciences Tools & Services - 0.09% Furiex Pharmaceuticals Inc. (a) Pharmaceuticals - 3.41% Forest Laboratories, Inc. (a) Medicis Pharmaceutical Corp. - Class A Total Health Care (Cost $69,285,276) Industrials - 17.44% Commercial Services & Supplies - 14.13% Career Education Corp. (a) Covanta Holding Corp. (a) DeVry, Inc. Hewitt Associates, Inc. - Class A (a) Iron Mountain, Inc. ITT Educational Services, Inc. (a) Construction & Engineering - 1.62% Quanta Services, Inc. (a) Professional Services - 1.69% Monster Worldwide, Inc. (a) Total Industrials (Cost $88,317,467) Information Technology - 20.96% Computers & Peripherals - 1.54% NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.96% Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 2.19% Akamai Technologies, Inc. (a) IT Services - 3.51% Fiserv, Inc. (a) Global Payments Inc. Semiconductor & Semiconductor Equipment - 4.66% KLA-Tencor Corp. National Semiconductor Corp. Software - 7.10% Citrix Systems, Inc. (a) Electronic Arts Inc. (a) F5 Networks, Inc. (a) Red Hat, Inc. (a) Total Information Technology (Cost $86,983,362) Materials - 1.63% Chemicals - 1.63% FMC Corp. Total Materials (Cost $7,943,230) Telecommunication Services - 2.54% Diversified Telecommunication Services - 2.54% NeuStar, Inc. (a) Total Telecommunication Services (Cost $15,190,153) TOTAL COMMON STOCKS (Cost $417,004,335) SHORT TERM INVESTMENTS - 11.85% Investment Companies - 11.85% $ AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $58,638,616) Total Investments(Cost $475,642,951) - 101.41% Liabilities in Excess of Other Assets - (1.41)% TOTAL NET ASSETS - 100.00% $ (a) - Non-income producing security. (b) - Foregin Issued Security. The total value of this security amounted to $3,828,624 (0.77% of net assets) at June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Science & Technology Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 97.99% Energy - 3.72% Energy Equipment & Services - 3.72% Baker Hughes, Inc. $ Smith International, Inc. Total Energy (Cost $7,594,920) Financials - 0.53% Insurance - 0.53% eHealth, Inc. (a) Total Financials (Cost $1,574,638) Health Care - 27.94% Biotechnology - 4.80% Amylin Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 9.39% Align Technology, Inc. (a) American Medical Systems Holdings, Inc. (a) Becton, Dickinson and Co. Dentsply International, Inc. NuVasive, Inc. (a) Orthovita, Inc. (a) Varian Medical Systems, Inc. (a) Health Care Providers & Services - 4.94% Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Health Care Technology - 1.29% athenahealth Inc. (a) Life Sciences Tools & Services - 1.20% Furiex Pharmaceuticals Inc. (a) Techne Corp. Pharmaceuticals - 6.32% Forest Laboratories, Inc. (a) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Total Health Care (Cost $63,896,388) Industrials - 8.65% Aerospace & Defense - 0.71% Hexcel Corp. (a) Commercial Services & Supplies - 2.40% Hewitt Associates, Inc. - Class A (a) Construction & Engineering - 2.23% Fluor Corp. Quanta Services, Inc. (a)(c) Machinery - 1.41% Chart Industries, Inc. (a) Professional Services - 1.90% Corporate Executive Board Co. Total Industrials (Cost $18,268,480) Information Technology - 51.92% Communications Equipment - 9.71% Adtran, Inc. Ciena Corp. (a) Cisco Systems, Inc. (a) Corning, Inc. QUALCOMM Inc. Computers & Peripherals - 6.69% EMC Corp. (a) International Business Machines Corp. (IBM) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 3.39% Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Trimble Navigation Ltd. (a) Internet Software & Services - 9.47% Akamai Technologies, Inc. (a) DealerTrack Holdings Inc. (a) Digital River, Inc. (a) eBay Inc. (a) Yahoo!, Inc. (a) IT Services - 1.88% Fiserv, Inc. (a) Semiconductor & Semiconductor Equipment - 14.42% Applied Materials, Inc. Broadcom Corp. - Class A Cabot Microelectronics Corp. (a) FormFactor Inc. (a) Intel Corp. Maxim Integrated Products, Inc. Microchip Technology Inc. MKS Instruments, Inc. (a) Semtech Corp. (a) Texas Instruments, Inc. Software - 6.36% Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Manhattan Associates, Inc. (a) Microsoft Corp. Red Hat, Inc. (a) Total Information Technology (Cost $116,394,151) Materials - 2.92% Chemicals - 2.92% FMC Corp. Monsanto Co. Total Materials (Cost $8,396,484) Telecommunication Services - 2.31% Diversified Telecommunication Services - 2.31% NeuStar, Inc. (a) Total Telecommunication Services (Cost $6,224,770) TOTAL COMMON STOCKS (Cost $222,349,831) SHORT TERM INVESTMENTS - 1.98% Investment Companies - 1.98% $ Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $4,564,197) Total Investments(Cost $226,914,028) - 99.97% Other Assets in Excess of Liabilities - 0.03% TOTAL NET ASSETS - 100.00% $ (a) - Non Income Producing The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Small Cap Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 95.22% Consumer Discretionary - 24.26% Auto Components - 1.89% Gentex Corp. $ Diversified Consumer Services - 4.43% Career Education Corp. (a) Universal Technical Institute, Inc. (a)(c)(d) Hotels, Restaurants & Leisure - 11.06% Ameristar Casinos, Inc. (c)(d) Life Time Fitness, Inc. (a)(c) P.F. Chang's China Bistro, Inc. (c) Panera Bread Co. (a) Leisure Equipment & Products - 4.00% WMS Industries, Inc. (a) Specialty Retail - 1.86% Christopher & Banks Corp. (c)(d) Coldwater Creek, Inc. (a)(c)(d) Textiles, Apparel & Luxury Goods - 1.02% Oxford Industries, Inc. (c) Total Consumer Discretionary (Cost $587,578,152) Financials - 5.23% Capital Markets - 1.91% Waddell & Reed Financial, Inc. - Class A Diversified Financial Services - 2.28% MarketAxess Holdings, Inc. (c)(d) Morningstar, Inc. (a)(d) Real Estate Management & Development - 1.04% FirstService Corp. (a)(b)(d) Total Financials (Cost $96,109,425) Health Care - 21.65% Biotechnology - 2.88% Amylin Pharmaceuticals, Inc. (a) Health Care Distributors & Services - 1.26% PSS World Medical, Inc. (a) Health Care Equipment & Supplies - 7.56% Align Technology, Inc. (a)(c) American Medical Systems Holdings, Inc. (a) Haemonetics Corp. (a) Wright Medical Group, Inc. (a)(c) Health Care Providers & Services - 4.26% Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. VCA Antech, Inc. (a) Health Care Technology - 2.06% athenahealth Inc. (a)(c) Life Sciences Tools & Services - 2.30% Furiex Pharmaceuticals, Inc. (a) Icon PLC - ADR (a)(b) Techne Corp. Pharmaceuticals - 1.33% Medicis Pharmaceutical Corp. - Class A Total Health Care (Cost $507,087,695) Industrials - 18.88% Aerospace & Defense - 2.05% Hexcel Corp. (a) Commercial Services & Supplies - 5.34% Corinthian Colleges, Inc. (a)(c) DeVry, Inc. ITT Educational Services, Inc. (a) Machinery - 1.52% Valmont Industries, Inc. Professional Services - 9.97% Corporate Executive Board Co. (c)(d) Costar Group, Inc. (a)(c)(d) FTI Consulting, Inc. (a) Heidrick & Struggles International, Inc. (c)(d) Korn Ferry International (a) Monster Worldwide, Inc. (a) Navigant Consulting, Inc. (a)(d) Total Industrials (Cost $481,716,656) Information Technology - 23.31% Communications Equipment - 3.91% Adtran, Inc. Ciena Corp. (a) Electronic Equipment, Instruments & Components - 3.48% Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Trimble Navigation Ltd (a) Internet Software & Services - 3.12% DealerTrack Holdings Inc. (a)(c)(d) Internap Network Services Corp. (a)(c) The Knot, Inc. (a)(c)(d) Office Electronics - 1.30% Diebold, Inc. Semiconductor & Semiconductor Equipment - 9.05% Cabot Microelectronics Corp. (a)(c)(d) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a) MKS Instruments, Inc. (a)(c)(d) Semtech Corp. (a)(c) Software - 2.45% F5 Networks, Inc. (a) Manhattan Associates, Inc. (a)(c)(d) Total Information Technology (Cost $597,702,874) Telecommunication Services - 1.89% Diversified Telecommunication Services - 1.89% NeuStar, Inc. (a) Total Telecommunication Services (Cost $52,368,309) TOTAL COMMON STOCKS (Cost $2,322,563,111) PREFERRED STOCKS - 0.09% Financials - 0.09% Real Estate Management & Development - 0.09% Firstservice Corp. (b) Total Financials (Cost $1,738,105) TOTAL PREFERRED STOCKS (Cost $1,738,105) SHORT TERM INVESTMENTS - 5.06% Investment Companies - 5.06% $ Fidelity Institutional Government Portfolio - 0.04% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $133,649,259) Total Investments(Cost $2,457,950,475) - 100.37% Liabilities in Excess of Other Assets - (0.37)% TOTAL NET ASSETS - 100.00% $ (a) - Non Income Producing (b) - Foreign Issued Security. The total value of these securities amounted to $62,293,990 (2.36% of net assets) at June 30, 2010. (c) - Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. (d) - Illiquid Securities The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 In accordance with FASB ASC 820, Fair Value Measurements and Disclosure (ASC 820), fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Funds' investments. The inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. The types of assets and liabilities carried at Level 1 fair value generally are on the run government and agency securities, equities listed in active markets, certain futures and certain options. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc). The types of assets and liabilities carried at Level 2 fair value generally are off the run government and agency securities, municipal bonds, certain mortgage and asset-backed securities, certain corporate debt obligations, commercial paper and repurchase agreements. Level 3 — Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The types of assets and liabilities carried at Level 3 fair value generally are certain mortgage and asset-backed securities, certain corporate debt obligations and certain derivatives. Observable inputs are those based on market data obtained from sources independent of the Funds, and unobservable inputs reflect the Funds’ own assumptions based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurement of applicable Fund assets and liabilities by level within the fair value hierarchy as of June 30, 2010. These assets are measured on a recurring basis. The Buffalo Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - The Buffalo China Fund Level 1 Level 2** Level 3 Total Common Stocks Consumer Discretionary - Consumer Staples - Energy - - Financials - Health Care - Industrials - Information Technology - Materials - - Telecommunication Services - - Utilities - - Warrants - Short Term Investment - - Total* - The Buffalo Growth Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo High Yield Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Preferred Stocks - - Preferred Stocks - - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - The Buffalo International Fund Level 1 Level 2** Level 3 Total Common Stocks Austria - - Bermuda - - Brazil - - Canada - - Cayman Islands - Chile - - China - Denmark - - France - Germany - Guernsey - - Hong Kong - - India - - Indonesia - - Israel - - Japan - - Luxembourg - - Malaysia - - Mexico - - Netherlands - - Norway - - Singapore - - Sweden - Switzerland - Taiwan - - United Kingdom - United States - - Exchange Traded Funds Preferred Stocks - - Short Term Investment - - Total* - The Large Cap Fund Level 1 Level 2** Level 3 Total Common Stocks Short Term Investments - - Total* - - The Buffalo Micro Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Mid Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Science & Technology Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo Small Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Preferred Stocks - - Short Term Investment - - Total* - - In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period for the Buffalo Balanced Fund, Buffalo Growth Fund, Buffalo High Yield Fund, Buffalo Large Cap Fund, Buffalo Micro Cap Fund, Buffalo Mid Cap Fund, Buffalo Science & Technology Fund and Buffalo Small Cap Fund, as compared to their classification from the most recent annual report. The following transfers from Level 1 to Level 2 were the result of foreign securities fair valued pursuant to the Fund's fair valuation policy on June 30, 2010: FundMarket Value The Buffalo China Fund 17,304,246 The Buffalo International Fund 12,724,605 *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. **The Funds’ valuation policy results in the use of fair valuation procedures for certain international investments when market activity follows the local closing of markets, but before the determination of the Funds’ NAVs. The use of this procedure results in the classification of investments valued in this manner as “Level 2”. In the event that such fair valuation procedures are not required, in accordance with the Funds’ policy, these investments would be included in “Level 1” designation. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Funds By /s/ Kent Gasaway Kent W. Gasaway, President and Treasurer Date 8/17/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. Buffalo Funds By /s/ Kent Gasaway Kent W. Gasaway, President and Treasurer Date 8/17/2010
